Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 1 of 26




                  1. STATE COURT
                  DOCKET SHEET
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 2 of 26
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 3 of 26




        2. ORIGINAL PETITION
          AND REQUEST FOR
             DISCLOSURE
  Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 4 of 26

                                                                                           4/1612J19 1:54 PM
                                                                 Marilyn Burgess" District Clerk Harris County
                                                                                      Envelope No. 32828077
                       2019-26904 I Court: 190                                                   By: C Ougrah
                                                                                     Filed: 411612019 1:54 PM

                          CAUSE NO.    - - - - - - -




ITUNU SOFIDIYA                                     HARRIS COUNTY DISTRICT
COURT
 Plaintiff,
                                                       TH JUDICIAL DISTRICT
vs.

TEXAS SOUTHERN UNIVERSITY
AND THURGOOD MARSHALL
SCHOOL OF LAW                                        HARRIS COUNTY, TEXAS
Defendant,

        ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES, Plaintiff, ltunu Sofidiya and files this her Original Petition

and Request for Disclosure seeking redress for the denial of equal pay, benefits for

herself, a female Librarian and professor(s) at Texas Southern University and

Thurgood Marshall School of Law. And for retaliation with the threat of firing her

for demanding equal wages, benefits and rights for herself and other women during

her employment at Texas Southern University ending in 2018 with her constructive

discharge.


                          I. JURISDICTION AND VENUE
      Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 5 of 26




 1.     This Court has jurisdiction under the Texas Labor Code, Chapter 21, et. seq ..

 2.     Plaintiff was employed by Texas Southern University Law school in Houston,

 Harris County, Texas, and many of the discriminatory acts occwTed there. TSU's

 main campus and management is located in Harris, County, Texas.

 3.        Venue is proper in this district in that a substantial part of the events or

 omissions giving rise to the claim occurred in Harris County, Texas. Venue in

 Harris County is provided by the Texas Education Code, Section 106.38.

 4.       All prerequisites for filing suit have been satisfied.

                                           II. PARTIES


 4.       Plaintiff, Itunu Sofidiya was a resident of Houston, Texas. Currently is a

 resident of Maryland. Professor Sofidiya has devoted years to the development of

 Texas Southern University, Thurgood Marshall School of Law. She was

 constrnctively discharged from her Librarian/teaching position because the

 University refused to compensate her like it does males, for her dual roles as a

 librarian and professor teaching.

5.      Defendant, Texas Southern University ("TSU") is a coeducational statewide

general purpose institution of higher education located in Houston, Harris County,




                                                                                     2
     Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 6 of 26




 Texas. It may be served by serving its University President, Dr. Austin A. Lane, at

3100 Cleburne Street, Suite 220, Houston, Texas 77004 or where he may be found.

        Defendant, Thurgood Marshall School of Law ("TMSL") is a coeducational

statewide general purpose institution of higher education located in Houston,

Harris County, Texas. It may be served by serving its University President, Dr.

Austin A. Lane, at 3100 Cleburne Street, Suite 220, Houston, Texas 77004 or

where he may be found.



                           III. NATURE OF THE SUIT

6.       This is a retaliation and Texas Equal Pay Act suit against a University and

Law school (Texas Southern University and Thurgood Marshall School of Law

respectively) based on the paying of worker(s) (Librarian) of different gender

(females) at a lower and different rates "for equal work on jobs" that "require equal

skill, effort, and responsibility, and which are performed under the same or similar

working conditions. Ms. Sofidiya brings this suit seeking equality at the university

and law school: equal wages, bonuses, life insurance, vacation, holiday pay, and

benefits for herself and female law professors, as compared to male law professors.




                                                                                   3
     Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 7 of 26




                           IV. BACKGROUND FACTS

 7.    In 2012, Itunu Sofidiya was hired by Texas Southern University as an Adjunct

Professor to teach a Legal Research course and she received a job offer and a job

description for this position. Sometime in 2013, she received a second job offer

and job description for a Librarian position. She accepted the Librarian position

and consistent with established practice/policy she received additional and separate

compensation for teaching the Legal Research course. The practice/policy of

receiving additional compensation for teaching is verifiable by reviewing the salary

and compensation history of Mr. Danyahel "Danny" N01Tis, Associate Director of

the Law Library and Sofidiya immediate supervisor.




8.     In 2016-2017, the American Bar Association issued censures against TMSL

for violation of gender anti-discrimination accreditation standards as well as

academic standards. In June 2017, while Dean James Douglas was the interim dean

of the law school, the ABA issued to TMSL a written Notice of Censure and

Directed     Specific    Remedial    Action     (ABA     Notice     of    Censure).

(http:/www.abajournal.com/news/article/texas_ southerns-law-school_receives_aba

_a-public-censure-involving). In the ABA notice of Censure, the law school was

ordered to pay a fine of $15,000 for its substantial and persistent non-compliance



                                                                                  4
  Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 8 of 26




with ABA standards prohibiting gender discrimination. . . The ABA also required

the law school to post a notice on the law school's website concerning the school's

ongoing gender discrimination.

9. The ABA directed the law school to remedy the unequal pay based on gender.

"Despite facing possible revocation of ABA accreditation, Defendant Doulas,

while acting as interim dean of the law school, announced in a faculty meeting that

the decided that there was no problem with gender discrimination.

10. The law school has taken no reasonable steps to equalize the salaries of the

professors, despite the ABA's specific directive to take immediate steps to equalize

salaries"

11. School year 2018, ltunu Sofidiya was denied any compensation for teaching a

Legal Research and Writing course(s) while her male counterparts were

compensated. Plaintiff required medical care to cope with the working

environment.



            V. FIRST CAUSE OF ACTION EQUAL PAY ACT /WAGE
                      DISCRIMINATION AGAINST TSU


11. The preceding paragraphs are fully incorporated as if set forth fully herein.




                                                                                    5
  Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 9 of 26




12. Defendant employs Plaintiff and males in jobs requiring substantially equal

skill, effort, and responsibility.

13. The males and Plaintiff perfonn similar jobs under similar working conditions.

14. Plaintiff is paid less than the male employees doing substantially equal work.

15. Defendant is well-aware of its long history of gender-based discrimination

policies, and Defendant's conduct in paying Plaintiff less than males has been

intentional and willful.

16. Plaintiff filed internal complaints and dual filed EEOC Charges with the Texas

Workforce Commission Civil Rights, asserting rights under the Texas and Equal

Pay Act, and was subsequently subjected to adverse action as a result of her

complaints, As a direct result of Defendant's discriminatory gender-based pay

differences, Plaintiff has suffered damages and injmy.



      VI. SECOND CAUSE OF ACTION GENDER DISCRIMINATION

17. The preceding paragraphs are fully incorporated as if set forth fully herein.

18. Defendant TMLS/TSU's conduct violates Title VII of the Civil Rights Act of

1964, which prohibits discrimination in employment on the basis of sex.




                                                                                     6
 Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 10 of 26




19. Plaintiff, Itunu Sofidiya is female. She is equally or more qualified than many

of the male Librarian/professors position, yet has a lower base salary. Plaintiff also

has been denied promotions, and was not paid for teaching Legal Research while

her male counterparts were compensated for being both Librarian and Legal

Research Instrnctor, while male professors were treated much more favorably, and

received titles and directorships, despite being less qualified and receiving lower

scores on evaluations. Gender was a motivating factor in Defendant's adverse

treatment of Plaintiff, and Plaintiff has suffered damages and other injury as a

result.

20.   Plaintiff timely met all filing prerequisites and filed this lawsuit timely.


               VII. THIRD CAlJSE OF ACTION RETALIATION



21. The preceding paragraphs are fully incorporated as if set forth fully herein.

Plaintiff voiced her desire to no longer instruct the Legal Research Course when it

was made clear in writing, that the University was refusing to pay her as they had

previously done.

22. Plaintiff wished to continue working as a Librarian, but no longer desired to

teach without pay.




                                                                                     7
 Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 11 of 26




23. At that time, then Interim Dean James Douglass threatened Plaintiff with

tennination if she did not continue to teach without being paid for teaching.




VII. FOURTH CAUSE OF ACTION HOSTILE WORKING
ENVIRONMENT




24. The preceding paragraphs are fully incorporated as if set forth fully herein.

The abusive treatment caused Plaintiff to seek medical care and treatment to cope

with the hostile working environment/ Plaintiff voiced her desire to no longer

instruct the Legal Research Course when it was made clear in writing, that the

University was refusing to pay her as they had previously done.

25. Plaintiff wished to continue working as a Librarian, but no longer desired to

teach without pay. The conditions at TSU became so intolerable that a reasonable

person could not function as a Librarian and Professor under the hostile working

conditions.

26.   At that time, then Interim Dean James Douglass threatened Plaintiff with

tennination if she did not continue to teach without being paid for teaching.

Plaintiff health took a downward spiral as she worked at TSU.




                                                                                8
 Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 12 of 26




27.   Plaintiff ailing health caused by the abusive and hostile treatment resulted in

her being forced out of the law school and is now working at a prestigious

university law school where women are treated with the utmost dignity and

respect.




                   CONCLUSION AND PRAYER



      WHEREFORE, PREMISES CONSIDERED, Plaintiff, Itunu Sofidiya

respectfully pray that Defendants, be summoned to appear and answer herein, and

that upon a final hearing of this cause, that judgment be entered for the Plaintiff

and against Defendants for all damages requested herein, together with

prejudgment and postjudgment interest at the maximum rate allowed by law,

attorney's fees, costs of court, and such other and further relief to which Plaintiff

may possibly be entitled at law or in equity. Punish each individual Defendants,

and deter others from engaging in similar conduct;




                                                                                   9
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 13 of 26




 a) For an award of damages to compensate Plaintiff for her economic losses,

    per pay check, including backpay, lost wages, and other lost benefits of

    employment, and for emotional distress and physical discomfort and      Back

    Pay, the difference in what Plaintiff earned and what she should have been

    paid;

 b) Liquidated damages, an amount awarded that's equal to the amount of back
    pay she receive;

 c) The university be required to raise the wages of all other female employees
    in the same or similar position and award them back pay;

 d) For an award of injunctive relief providing Plaintiff with fair and equal

    compensation in the future. Equitable relief, including, without limitation,

    that Texas Southern University be made to apologize and to promulgate,

    adopt, train, maintain and enforce appropriate policies to prevent future

    instances of the type of misconduct described herein; Such other relief,

    including injunctive and/or declaratory relief, as the comi may deem proper.;

 e) For injunctive relief prohibiting unlawful conduct in the future and

    compelling Plaintiff to have a title restored or for an increased base pay in

    the same amount;




                                                                              10
  Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 14 of 26




    f) For an award of prejudgment interest on the amounts owed at the maximum

       rate allowed by law;

   g) For an award of costs of this action, together with reasonable attorney's fees

       and expert witness fees;

   h) For an award of post-judgment interest on the amount of judgment until paid

       at the maximum rate allowed by law; and

   i) For such other and further relief as the court deems just and proper.


      Equitable relief, including, without limitation, that Texas Southern

University be made to apologize and to promulgate, adopt, train, maintain and

enforce appropriate policies to prevent future instances of the type of misconduct

described herein; Such other relief, including injunctive and/or declaratory relief,

as the court may deem proper.




                          REQUEST FOR DISCLOSURE


   Pursuant to Texas Rules of Civil Procedure Rule 194 Defendant are requested to

disclose, within 30 days of service of this request , the information or material

described in Rule 194.2, 194.2(a), © and (f) ,or 194.2 (d)-(g).


                                  JURY DEMAND


                                                                                 11
 Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 15 of 26




   Plaintiff, Itunu Sofidiya demands a trial by jury in accordance with the Seventh

Amendment to the U.S. Constitution, and other federal law including Federal Rule

of Civil Procedure Rule 38.


                               LAW OFFICE OF DEBRA V. JENNINGS

                               Is/ Debra V Jennings


                               SBN: 10631850
                               Debra V. Jennings
                               Law Office of Debra V. Jennings
                               Debra V. Jennings
                               lawyerdvj@gtnail.com
                               14090 Southwest Frwy, #300
                               Sugar Land, Texas 77478
                               Telephone (832) 904-4666
                               Facsimile: (1832) 442-3700
                               A1TORNEY FOR PLAINTIFF




                                                                                12
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 16 of 26




    3. CIVIL PROCESS PICK-UP
              FORM
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 17 of 26




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                             M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
        fic
     of
  Un
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 18 of 26




      4. CITATION - THURGOOD
      MARSHALL SCHOOL OF
      LAW
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 19 of 26




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                           fM
                         eo
                      ffic
                   yO
                op
              C
            ial
         offic
      Un
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 20 of 26




       5. CITATION - TEXAS
      SOUTHERN UNIVERSITY
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 21 of 26




                                                        k
                                                    ler
                                                     tC
                                                  ric
                                              ist
                                          sD
                                        es
                                         rg
                                     Bu
                                 lyn
                              ari
                            fM
                         eo
                      ffic
                   yO
                 op
               C
             ial
         offic
      Un
Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 22 of 26




             6. DEFENDANTS'
            ORIGINAL ANSWER
            AND AFFIRMATIVE
                 DEFENSES
   Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 23 of 26                       6/17/2019 9:07 AM
                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                           Envelope No. 34411411
                                                                                                 By: Tammy Tolman
                                                                                          Filed: 6/17/2019 9:07 AM

                              CAUSE NO. 2019-26904


 ITUNU SOFIDIYA                      §       IN THE DISTRICT COURT
    Plaintiff,                       §
                                     §
 v.                                  §
                                     §
                                     §       190TH JUDICIAL DISTRICT
 TEXAS SOUTHERN UNIVERSITY §
 AND THURGOOD MARSHALL               §
 SCHOOL OF LAW                       §
     Defendants.                     §        HARRIS COUNTY, TEXAS
______________________________________________________________________________

   DEFENDANTS’ ORIGINAL ANSWER AND AFFIRMATIVE DEFENSES
______________________________________________________________________________

      Defendants Texas Southern University and Thurgood Marshall School of Law

(“Defendants”), file this Original Answer and Affirmative Defenses.


                               I. GENERAL DENIAL
      Pursuant to Tex. R. Civ. P. 92, Defendants deny each and every, all and

singular, allegation in Plaintiff’s Original Petition, and demands strict proof thereof

by a preponderance of credible evidence, if any.


                          II. AFFIRMATIVE DEFENSES


      Defendants assert the following affirmative and other defenses and reserves

the right to timely amend their answer to include such additional defenses as they

become apparent during the course of this case.

      1.     This court lacks jurisdiction over Plaintiff’s claims.

      2.     Defendants assert the defense of sovereign immunity as to any of
   Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 24 of 26



Plaintiff’s claims or requests for damages for which there has been no statutory or

express waiver.

       3.     Defendants assert they had legitimate, non-discriminatory and non-

retaliatory reasons for any and all alleged adverse employment actions taken

against Plaintiff.

       4.     Defendants affirmatively assert that they would have taken the same

actions complained of in Plaintiff’s Original Petition regardless of any

discriminatory or retaliatory motivation (which is denied).

       5.     Plaintiff’s alleged losses and/or damages, if any, are the result of, and

directly related to, Plaintiff’s own conduct, actions and/or failure to act, and not of the

Defendants’ conduct, actions or failure to act.

       6.     All actions taken by Defendants with respect to Plaintiff were justified,

in good faith, and without malice.

       7.     Plaintiff failed to exhaust her administrative remedies or meet all

conditions precedent and statutory prerequisites prior to filing this lawsuit, if

applicable.

       8.     Defendants assert that Plaintiff failed to adequately avoid or mitigate

her damages, if any.

       9.     Defendants assert that Plaintiff’s damages are limited by the statutory

caps on damages set forth in TEX. LABOR CODE ANN. § 21.2585.

       10.    Subject to further discovery, Defendants assert the defense of

ratification, waiver, estoppel, and/or laches.
   Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 25 of 26



      11.    Defendants assert the affirmative defense of limitations to the extent

that any of Plaintiff’s claims are based upon acts or events which occurred outside of

the applicable statute of limitations.

      Defendants reserve the right to raise additional affirmative defenses as it

becomes apparent during the development of the case.

                                         PRAYER

       ACCORDINGLY, Defendants pray that Plaintiff take nothing by her suit

 and that Defendants recover all such other and further relief, special or general,

 at law or in equity, to which they may show themselves justly entitled, including

 but not limited to attorneys’ fees and costs incurred herein.



                                          Respectfully submitted.

                                          KEN PAXTON
                                          Attorney General of Texas

                                          JEFFREY C. MATEER
                                          First Assistant Attorney General

                                          DARREN L. MCCARTY
                                          Deputy Attorney General for Civil Litigation

                                          THOMAS A. ALBRIGHT
                                          Chief - General Litigation Division

                                          /s/ Natalee B. Marion
                                          NATALEE B. MARION
                                          Texas Bar No. 24075362
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          General Litigation Division
                                          P.O. Box 12548, Capitol Station
                                          Austin, Texas 78711-2548
   Case 4:19-cv-02221 Document 1-3 Filed on 06/20/19 in TXSD Page 26 of 26



                                      (512) 463-2120
                                      (512) 320-0667 FAX
                                      natalee.Marion@oag.texas.gov
                                      ATTORNEYS FOR DEFENDANTS




                  CERTIFICATE OF FILING AND SERVICE
      I certify that a true and accurate copy of the foregoing document has been sent

by File & Serve Express on June 17, 2019, to the following:

Debra V. Jennings
LAW OFFICE OF DEBRA V. JENNINGS
14090 Southwest Frwy, #300
Sugar Land, Texas 77478
lawyerdvj@gmail.com
Attorney for Plaintiff

                                      /s/ Natalee B. Marion
                                      NATALEE B. MARION
                                      Assistant Attorney General
